Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
I. Figures 2-8 and 10A; and 
II. Figures 9A-9B and 10B. 
The species are independent or distinct because they are directed to two different structures.  That is, the first species is directed to a display on a literature pocket, whereas the second species is directed to a display on an underside of a tray table.  These two two structurally distinct embodiments are mutually exclusive because they are not disclosed as being used together and each has structurally distinct aspects that would likely provide for separate patentability.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Amir Behnia on 07/08/2022 a provisional election was made without traverse to prosecute the invention of species I, claims 1-10 and 12-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reason:
Claim 18, line 3, it is not clear whether the “at least one functional accessory” includes the functional accessory of claim 1 or refers to some other functional accessory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10, 14-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yaghoubi (US 2018/0339777).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1. (Currently Amended) An aircraft passenger entertainment device for being integrated in an aircraft passenger seat, comprising: 
a cover member (comprising upper portions of seatback 13) which is attached to the seat so as to serve as a functional accessory for providing additional functions other than a seating function to the seat (functional accessory for literature storage and video display, as shown in Figures 5A-6); 
a display screen (53), which is movably attached to at least one surface of the cover member (Figures 5A-6); and 
a controller (provided as integral part of wide-screen entertainment unit that is part of the seat or as the passenger’s own device, as disclosed in paragraph 0007, both of which have a controller in order to function properly), which is embedded on a surface or inside of the cover member and is in communication with the display screen (the user’s own device is embedded on a surface of the cover member by being supported thereon, the entertainment unit that is part of the seat has the controller inside itself or inside the seatback, as is well-known); and, 
wherein the cover member is attachable and detachable to a rear facing surface of a backrest of the seat above a passenger knee level (as functionally recited only, the cover member is attachable and detachable by using the appropriate tools, and is supported on the rear facing surface, as shown in Figures 5A-6).

3. (Original) The aircraft passenger entertainment device according to claim 1, wherein the cover member includes: 
a standard portion having a fixed shape, to which the display screen and the controller is installed so as to constitute a main part of the aircraft passenger entertainment device together with the standard portion (the standard portion is the structure that engages the rest of the seatback and is supported thereon, as shown in Figures 5A-6); and 
a customizable portion, of which a shape is capable of being adaptively changed so that the customizable portion and the standard portion can constitute the functional accessory together (customizable portion is implied by the disclosure in paragraph 0007, because there is necessarily different or adjustable elements for accommodating a user’s own device as opposed to a display that is part of the seat, and is further elaborated in paragraph 0034).

10. (Original) The aircraft passenger entertainment device according to claim 1, wherein the cover member is embodied as a shell plate of a literature pocket attached to the upper part of the backrest of the seat, and wherein the display screen is arranged on a side of the shell plate of the literature pocket facing passengers in a rear row (Figures 5A-6 of Yaghoubi).

14. (Original) The aircraft passenger entertainment device according to claim 1, further comprising an interface accessory which allows an external electronic device to perform data transmission with the aircraft passenger entertainment device, wherein the interface accessory is integrated in the cover member and located outside an HIC area (paragraph 0034 and shown at and near element 54 in Figures 5A-6).

15. (Original) The aircraft passenger entertainment device according to claim 14, wherein the interface accessory includes a USB interface and an audio interface (paragraph 0034 and shown at and near element 54 in Figures 5A-6).

17. (Original) The aircraft passenger entertainment device according to claim 1, wherein the aircraft passenger entertainment device is installed to the seat via standard electrical connectors and standard mechanical connectors (this is inherent with that which is shown and disclosed with regard to Figures 5A-6, as no special connections are disclosed). 

18. (Currently Amended) An aircraft passenger seat comprising:
a seat body, which includes a seat portion and a backrest Figure 1 of Yaghoubi; and 
at least one functional accessory, which is attached to the seat body to provide additional functions other than a seating function to the seat (see rejection of claim 1 above, and in light of the indefiniteness); and, 
wherein the at least one functional accessory includes the aircraft passenger entertainment device according to claim 1 (see rejection of claim 1 above).

19. (Currently Amended) An aircraft equipped with one or more aircraft passenger entertainment device(s) according to claim 1 (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-6, 9, 12-13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaghoubi (US 2018/0339777) in view of Morales (US 2020/0324903).
Yaghoubi shows and discloses the details set forth in the rejection above, including a display screen, but lacks the specifics of a flexible OLED display screen.
On the other hand, Morales discloses just such a flexible OLED display screen.
It would have been obvious to provide the display of Yaghoubi as a flexible OLED display screen, as taught by Morales, because doing so would provide the benefit of protecting a passenger from harm from the hard material of most screens, and also the benefit of a lighter weight display screen.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

2. (Original) The aircraft passenger entertainment device according to claim 1, wherein the display screen is a flexible OLED display screen (in accordance with the statement of obviousness above).

4. (Original) The aircraft passenger entertainment device according to claim 2, further comprising a connection mechanism which fixes the display screen to the cover member, wherein the connection mechanism is configured to allow a change of angle and/or position of the display screen with respect to the cover member (as shown in Figures 5A and 5B, and described in paragraph 0034).

5. (Original) The aircraft passenger entertainment device according to claim 4, wherein the connection mechanism is a hinge device which allows the display screen to pivot with respect to the cover member (as shown in Figures 5A and 5B, and described in paragraph 0034).

6. (Original) The aircraft passenger entertainment device according to claim 4, wherein the connection mechanism is a magnetic connector, a clamping element or an adhesive agent being arranged to allow the display screen to change its curvature by its own flexibility (paragraph 0034 of Yaghoubi discloses that the connection mechanism can include magnets, and Morales provides a flexible screen—although functionally recited only, the flexible character of the screen of Morales allows it to change its curvature).

9. (Original) The aircraft passenger entertainment device according to claim 2, wherein the display screen is a touch-sensitive OLED display screen (as disclosed by Morales).

12. (Original) The aircraft passenger entertainment device according to claim 1, wherein the aircraft passenger entertainment device obtains data via a wireless network system (as disclosed in paragraphs 0019, 0040, and 0050 of Morales, it would have been obvious to provide wireless data to the entertainment device because doing so minimizes weight and space requirements of a wired connection).

13. (Original) The aircraft passenger entertainment device according to claim 1, wherein the aircraft passenger entertainment device is independently powered via a power source of the seat (as taught in paragraph 0007 of Morales).

16. (Original) The aircraft passenger entertainment device according to claim 1, wherein the aircraft passenger entertainment device is capable of being used as a keyboard of the external electronic device (Morales discloses that the screen is a touch screen and Yaghoubi discloses in paragraph 0034 a USB for attaching an external device such that the screen becomes a keyboard).

20. (Original) The aircraft according to claim 19, further provided with: 
a wireless network system, which is capable of providing data for the aircraft passenger entertainment device(s) (as disclosed in paragraphs 0019, 0040, and 0050 of Morales, it would have been obvious to provide wireless data to the entertainment device because doing so minimizes weight and space requirements of a wired connection); and 
a seat power supply system, which includes seat power source provided on each aircraft passenger seat to enable independent powering of the aircraft passenger entertainment device installed on the aircraft passenger seat (as taught in paragraph 0007 of Morales).

Allowable Subject Matter
Claim 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636